

116 HR 3302 IH: Keep Physicians Serving Patients Act of 2019
U.S. House of Representatives
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3302IN THE HOUSE OF REPRESENTATIVESJune 18, 2019Ms. Finkenauer (for herself, Mr. Kind, Mr. Smith of Nebraska, Mr. LaHood, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to improve the accuracy of geographic adjustment
			 factors under the Medicare program and to permanently extend certain
			 adjustments to such factors for certain localities, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Keep Physicians Serving Patients Act of 2019. 2.Improving the accuracy of geographic adjustment factorsSection 1848(e)(1)(D) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(D)) is amended to read as follows:
			
				(D)Use of accurate data
 (i)In generalIn establishing indices and index values under this paragraph, the Secretary shall use the most recent data available relating to practice expenses, malpractice expenses, and physician work effort in each fee schedule area.
 (ii)Practice expense and work indicesIn establishing indices and index values under clause (i) or (iii) of subparagraph (A), the Secretary shall—
 (I)use the most recent market data available on physician wages, or if available, actual cost data for physician labor; and
 (II)not use nonphysician professional wage data as a proxy for physician wage data. (iii)Practice expense calculationIn calculating index values under clause (i) of subparagraph (A), the Secretary shall use the most recent office rent data available or data from Federally qualified health centers (as defined in section 1861(aa)(4)) expense reports..
		3.Floor for work and practice expense geographic indices
 (a)Work geographic indexSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended— (1)by striking and before January 1, 2020,; and
 (2)by adding at the end the following: Any such increase made for purposes of payment for services furnished on or after January 1, 2020, shall not be applied in a budget neutral manner..
 (b)Practice expense geographic indicesSection 1848(e)(1)(I) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(I)) is amended— (1)in the header, by striking for services furnished in frontier states;
 (2)in clause (i), by inserting and for purposes of payment for services furnished in any State on or after January 1, 2020, after 2011,; and (3)in clause (ii), by inserting before January 1, 2020, after furnished.
				